         Case 1:21-cv-00752-JEB Document 1-2 Filed 03/22/21 Page 1 of 1




                  SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                CIVIL DIVISION

                                                   )
 BARBARA STONE, et al.,                            )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )        Case No.: 2021 CA 000088 B
                                                   )
 DONALD TRUMP, et al.,                             )
                                                   )
                Defendants.                        )
                                                   )

                              WESTFALL CERTIFICATION

       I, Brian P. Hudak, Acting Chief of the Civil Division of the United States Attorney’s Office

for the District of Columbia, acting pursuant to the provisions of 28 U.S.C. § 2679(d), and by

virtue of the authority delegated to the United States Attorney by 28 C.F.R. § 15.4, and most

recently re-delegated to me on January 28, 2021, hereby certify that I have read the complaint in

the above-captioned action, and on the basis of the information currently available to me with

respect to the incidents alleged therein, I find that William P. Barr, Christopher Wray, Jerold

Nadler, Lindsey Graham, Joan Lenard, Jonathan Goodman, Laurel Isicoff, John Ashcroft, and

Michael Horowitz were acting within the scope of their respective employment as officers or

employees of the United States of America at the time of the alleged incidents to the extent such

incidents implicate or involve the above named officials.

                                                      Digitally signed by BRIAN
Dated: March 16, 2021                                 HUDAK
                                                      Date: 2021.03.16 10:52:01
                                                      -04'00'
                                 _________________________________________
                                 BRIAN P. HUDAK
                                 Acting Chief, Civil Division
                                 U.S. Attorney’s Office for the District of Columbia
